Title: Thomas Jefferson to Alfred H. Dashiell, 11 December 1818
From: Jefferson, Thomas
To: Dashiell, Alfred Henry


          
            Sir
            Monticello
Dec. 11. 18.
          
          Your favor of Dec. 1. has been duly recieved. altho’ age & declining health and strength would render me much averse from placing myself before the public on any occasion; yet the duty of bearing testimony to the truth of any fact within my knolege, would overrule that reluctance: to go beyond my knolege, would be more than error on the other side. on one of my visits to Bedford I learned with pleasure, from my neighbors there, that they had procured, for the Academy of N. London, a teacher from whom, altho’ they were not judges of his classical qualifications, they had formed sanguine hopes and even expectations, of a satisfactory administration of the school. I was glad myself, without further information, to place my grandson Eppes under the same hopes. no opportunities occurred, as you will recollect, of my forming, for myself, any estimate of the degree of classical instruction which you might be able to give to your pupils, except the examination I attended. but that was of boys little advanced, some of whom I think you told me had been with you but 3. months, & none of them a year. the examinations were short, those of all the classes being comprised within the compass of 3. or 4. hours, nor did any thing occur, during the examination, which could give you an opportunity of shewing to what higher grade of instruction you were competent. under these circumstances, any certificate I could give, if restrained within the limits of my knolege, must be so modified as to signify very little. I should regret much the loss of an occasion of being serviceable to you, were it not that the opportunities of manifesting your qualifications for instruction are such as will enable you to do justice to yourself with little delay; & certainly I wish your success with great sincerity. at New London, I am certain, you might have had as many pupils as you would have recieved. my grandson Eppes, after whom you are so kind as to enquire, is at a private school where he will remain until our Central college, or University, shall get into operation. I pray you to accept the assurance of my continued esteem & respect
          Th: Jefferson
        